DETAILED ACTION
This Office Action is in response to application 17/ 478,839 filed on September 17, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Calapodescu et al. (Calapodescu) U.S. Pub. Number 2016/0119119, in view of Chow et al (Chow) An Efficient Homomorphic Data Encoding with Multiple Secret Hensel Codes, published 03/2020.
Regarding claim 1; Calapodescu discloses a method for distributing an arithmetic computation o across a number t computational units of a private-key Fully Homomorphic Encryption (FHE) system, where t is at least 2, the method comprising:
generating by a source device a secret key sk comprised of prime numbers p1...p2]] and public evaluation key pk [[equal to g of a g-adic number system]] (para. [0069] client 10 has a pair of public and secret keys 50, 52 (K, sk). The client prepares the parameters for the fully homomorphic cryptosystem and sends K and the parameters to the server (S102));
sending by each of said computational units 1...t said corresponding encrypted result cri to a destination device (para. [0080] the client sends the encrypted set of vectors for each word to the server; para. [0082] The client's encrypted data 66 (sets of encrypted row vectors) is received by the server 18 and temporarily stored in memory (S122)). 

Calapodescu does not disclose, which Chow discloses choosing by said source device random numbers sa2...sat for a message ma (Chow: page 5, col. 2, Multiple prime numbers are used in the g-adic setting where random numbers are considered as part of the data);
computing by said source device rational number αa as a g-adic number inverse Hg -1 with said prime numbers p1...pt and Hensel codes ha1... hat where said Hensel codes ha1... hat are said message ma and said random numbers sa2... sat,  (Chow: page 5, col. 2,  probabilistic fully homomorphic encoding mechanism based on multiple secret Hensel codes, as an extension of the finite segment of p-adic and g-adic numbers…The prime numbers involved in the Hensel encoding are kept private which compromises the efficiency of calculating the corresponding inverse map);
computing by said source device Hensel codes hat+1...ha2t as g-adic Hensel codes Hg from said prime numbers pt+1...p2t and said rational number αa such that said Hensel codes hat+1...ha2t are message ma ciphertexts ca1...cat (Chow: page 5, col. 2,  From any given integer to be encoded, we first force the generation of a rational number via the inverse g-adic mapping, so secret Hensel codes are generated);
choosing by said source device random numbers sb2...sbt for a message mb (Chow: page 5, col. 2, Multiple prime numbers are used in the g-adic setting where random numbers are considered as part of the data we want to encode, which gives the encoding scheme a probabilistic nature);
computing by said source device rational number αb as a g-adic number inverse Hg -1 with said prime numbers p1...pt and Hensel codes hb1..hbt where said Hensel codes hb1...hbt are said message mb and said random numbers sb2...sbt (Chow: page 6, col. 2,  Hensel Code and Its Inverse The isomorphic direct and inverse mappings between a certain set of rational numbers and integers modulo…Hensel code of the rational number , denoted as , is calculated as follows: h= c.d-1 mod pr);
computing by said source device Hensel codes hbt+1...hb2t as g-adic Hensel codes Hg from said prime numbers pt+1...p2t and said rational number αb such that said Hensel codes hbt+1...hb2t are message mb ciphertexts cb1...cbi (Chow: page 6, col. 2,  Hensel Code and Its Inverse The isomorphic direct and inverse mappings between a certain set of rational numbers and integers modulo…Hensel code of the rational number , denoted as , is calculated as follows: h= c.d-1 mod pr);
sending by said source device each Hensel digit of said ciphertexts ca1...cat and each Hensel digit of said ciphertexts cb1...cbt to corresponding computational units 1...t, respectively (Chow: page 6, col. 2,  Hensel Code and Its Inverse The isomorphic direct and inverse mappings between a certain set of rational numbers and integers modulo…Hensel code of the rational number , denoted as , is calculated as follows: h= c.d-1 mod pr) (Chow: page 6, col. 2,  Hensel Code and Its Inverse The isomorphic direct and inverse mappings between a certain set of rational numbers and integers modulo…Hensel code of the rational number , denoted as , is calculated as follows: h= c.d-1 mod pr);
performing at each computational unit 7 of said computational units 1... arithmetic function cai o cbi to obtain encrypted result cri corresponding to said computational unit I (Chow: page 6, col. 2, Hensel Code and Its Inverse The isomorphic direct and inverse mappings between a certain set of rational numbers and integers modulo…Hensel code of the rational number, denoted as , is calculated as follows: h= c.d-1 mod pr);
computing by said destination device a result rational number αr as a g-adic number inverse Hg -1 with said prime numbers pt+1...p2t and said encrypted results cr1...crt as Hensel codes for said g-adic number inverse Hg -1 (Chow: page 8, col. 2, and will result in a rational number c/d where c=h and d=1, and therefore ( H-1 ) (g,r,h) =h); and
computing by said destination device a result message mr, as Hensel Code Generation H with said prime p1 and said result rational number αr such that result message mr is equal to arithmetic function message ma o message mb (Chow: page 5, col. 2, Let be a rational number, be an odd prime number and be an arbitrary positive integer. We generate the secret Hensel code in the conventional way by calculating ma=cd-1 mod pr).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Calapodescu to provide computing by said source device rational number αa as a g-adic number inverse Hg -1 with said prime numbers p1...pt and Hensel codes ha1... hat where said Hensel codes ha1... hat are said message ma and said random numbers sa2... sat; computing by said source device Hensel codes hat+1...ha2t as g-adic Hensel codes Hg from said prime numbers pt+1...p2t and said rational number αa such that said Hensel codes hat+1...ha2t are message ma ciphertexts ca1...cat ; choosing by said source device random numbers sb2...sbt for a message mb ; computing by said source device rational number αb as a g-adic number inverse Hg -1 with said prime numbers p1...pt and Hensel codes hb1..hbt where said Hensel codes hb1...hbt are said message mb and said random numbers sb2...sbt ; computing by said source device Hensel codes hbt+1...hb2t as g-adic Hensel codes Hg from said prime numbers pt+1...p2t and said rational number αb such that said Hensel codes hbt+1...hb2t are message mb ciphertexts cb1...cbi ; sending by said source device each Hensel digit of said ciphertexts ca1...cat and each Hensel digit of said ciphertexts cb1...cbt to corresponding computational units 1...t, respectively; performing at each computational unit 7 of said computational units 1... arithmetic function cai o cbi to obtain encrypted result cri corresponding to said computational unit I; computing by said destination device a result rational number αr as a g-adic number inverse Hg -1 with said prime numbers pt+1...p2t and said encrypted results cr1...crt as Hensel codes for said g-adic number inverse Hg -1 and computing by said destination device a result message mr, as Hensel Code Generation H with said prime p1 and said result rational number αr such that result message mr is equal to arithmetic function message ma o message mb, as taught by Chow. The motivation would be order to enhance the efficiency of data storage, transmission, computation and privacy (i.e.  data may be encoded to hide its meaning from direct access or encrypted to attain a certain security level. If the encoding scheme (i.e. Hensel code and Homomorphism) preserves additive and multiplicative homomorphisms, then operations on encoded data may be performed without prior decoding, which improves the utility of such mechanism).

Regarding claim 4; claim 4 is directed to a system which have similar scope as claim 1. Therefore, claim 4 remains un-patentable for the same reasons.




Allowable Subject Matter
Claims 2-3 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s remarks 
The Applicant is encouraged to contact the examiner to expedite prosecution and to discuss propose amendment to overcome the rejection.

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. No. 2006/0179489 to Ribes-Ribes teaches encryption by the content protector of a key or keys for accessing protected digital content, b) the transmission from the content protector to the intermediate receiver of the encrypted key or keys, c) the decryption and re-encryption of the key or keys by the intermediate receiver, d) the transmission of the re-encrypted key or keys to a final destination device, and e) the decryption of the re-encrypted key or keys by the final destination device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491